Citation Nr: 0810515	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement for service connection for the claimed 
residuals of a concussion.  

2.  Entitlement for service connection for claimed 
neurocardiogenic syncope.  

3.  Entitlement for service connection for claimed headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active service from June 1985 until he was 
honorably discharged in June 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have any residual 
disablement identified as being due to a concussion sustained 
during his period of active service.  

2.  The veteran is not shown to have manifested complaints or 
findings of a headache disorder or neurocardiogenic syncope 
in service or for several years thereafter.  

3.  The veteran is not shown to have any current 
manifestations of neurocardiogenic syncope that can be 
causally linked to a head injury or other identified event of 
his active service.  

4.  The currently demonstrated headaches are not shown to be 
due to a head injury or any event or incident of the 
veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability identified as the 
residual of a concussion due to disease or injury that was 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  The veteran does not have a disability manifested by 
neurocardiogenic syncope due to a disease or injury that was 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  The veteran does not have a headache disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  

Nevertheless, in March 2006, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of April 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

On appeal, the veteran asserts that his headaches, syncope 
episodes and other current problems stem from a head injury 
he received in service.  

During the VA medical examinations in July 2003 and April 
2005, the veteran stated that the injury arose during a 
simulated combat training when he was refueling an airplane.  
The pump he was using required cranking, and the handle flew 
off and struck him in the forehead.  He stated that he lost 
consciousness briefly and was treated in a field hospital.  

The service medical records indicate that the veteran 
received treatment in September 1988 for "sluggish[ness]," 
and "disorientation" due to blunt head trauma.  He was 
diagnosed with a right forehead contusion and a concussion.  
There was no further treatment for the injury.  All 
subsequent examinations during service, including the 
veteran's separation examination, did not list any 
complications of a head injury or concussion.  

Beginning in November 1995, the veteran started experiencing 
syncope episodes when he would get dizzy, disoriented and 
would lose consciousness or faint.  Similar episodes happened 
in November 1996, January 1997 and August 1997.  

The veteran was diagnosed with neurally mediated syncope in 
December 1996 and prescribed Atenolol.  The veteran had 
complaints of dizziness in June 1999, but no reported loss  
of consciousness.  

A co-worker sent in a statement that was received by the 
Board in April 2003 indicating that he observed at least two 
of these syncope episodes personally.  The co-worker added 
that the veteran complained of having headaches all the time 
and treating them with "headache powders."  

In February 2003, the veteran's private doctor also submitted 
a letter stating that he felt the blunt head trauma in 
service "could [have] play[ed] a strong role in" the 
headaches and syncope episodes.  

Dr. M. first saw the veteran in 1995 and referred him to a 
neurologist after evaluation.  Dr. M. stated that he reviewed 
the veteran's service medical records while making this 
diagnosis and submitted copies of the relevant service 
medical records as discussed hereinabove.  

The veteran was then afforded a VA neurological examination 
in July 2003.  He related a history of head injury with a 
concussion in service and having had headaches since the 
injury.  The headaches were noted to be bifrontal and 
bioccipital and to occur daily.  

The veteran used Tylenol and "headache powders" on a 
regular basis for treatment.  The VA examiner also noted that 
the syncope episodes began in the mid-1990's, and that the 
veteran had not had any syncope episodes within the past 2 
years.  

During examination, the VA examiner noted that the veteran's 
neurogenic cardiac syncope was in the past and did not cause 
him any current problems; his headaches, however, were still 
persistent, but caused no specific problems other than as 
related hereinabove.  

The VA examiner diagnosed a past history of neurogenic 
cardiac syncope, and chronic headaches.  Since there had not 
been any complaints for two years, and the veteran was not 
taking any medication, it did not appear to the VA examiner 
that the veteran's syncope was a present problem.  

Because of their apparent onset after service, the VA 
examiner stated that the headaches were not the result of the 
veteran's in service head injury.  Additionally, the VA 
examiner identified chronic headaches due to tension or 
possibly to rebound headaches for his excessive use of 
"headache powders."  

The VA examiner ordered a CT scan for the chronic headaches.  
In an addendum, the examiner noted that the CT was negative 
for any abnormalities, aside from some findings of 
hypertrophic rhinitis.  He concluded that there was no 
underlying pathology to change his opinion.  

The veteran was examined by the same VA examiner in April 
2005.  During examination, the examiner noted that he had not 
had any syncope episodes for 5 years, but still had chronic 
headaches every day.  The veteran took Accupril for 
hypertension and "headache powders" for his headaches.  

The VA examiner diagnosed the veteran with a past history of 
neurocardiogenic syncope, but did not see it as a present 
problem.  He also diagnosed the veteran as having chronic 
headaches, but attributed them to the veteran's muscle 
contraction and his excessive use of "headache powders 6 to 
8 times a day."  

In an addendum, the VA examiner stated that neither of these 
problems was related to the concussion in service, because 
"[c]oncussion by definition is resolution of all 
neurological symptoms."  He reiterated that the syncope 
episodes would not be related to a concussion, and that the 
headaches were "chronic tension-like headaches" and not 
related to the service injury.  

Given the evidence of record, the Board finds that the 
veteran does not have a current diagnosis reflecting 
residuals of a concussion.  While the veteran was clearly 
injured in service and sustained a concussion by blunt head 
trauma, there is no current symptomatology or a continuity of 
symptomatology since the veteran's in service injury.  See 38 
C.F.R. §§ 3.303(a), 3.303(b).  Therefore, the veteran's claim 
of service connection for a concussion is denied.  

As for the veteran's claims of service connection for 
neurocardiogenic syncope and headaches, the Board 
acknowledges his head injury in service resulted in a 
concussion and a reported loss of consciousness.  

The veteran also has a past history of syncope episodes 
beginning several years after service discharge, but has not 
had an episode since 1999.  The veteran also has a current 
diagnosis of chronic headaches.  There are apparently 
conflicting opinions in the record as to whether the 
postservice syncope events and headaches have their 
etiological genesis due to the documented head trauma in 
service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In this case, there are negative medical nexus opinions by a 
VA examiner, who had the entire claims file in front of him 
when he made his diagnosis.  There is also a medical opinion 
from the veteran's treating physician, Dr. M., who also 
possessed relevant portions of the service medical records 
when he made his diagnosis.  

However, the Board finds the VA examiner's medical nexus 
opinion to be most probative and persuasive in this case 
because of the breadth of the medical analysis.  Dr. M.'s 
opinion merely states that the in-service injury "could 
[have] play[ed] a strong role in" the onset of the veteran's 
current symptomatology, where the VA examiner opined in 
definitive terms that the headaches were caused by tension 
and any syncope episodes could not be caused by a concussion 
in service because a concussion was the resolution of all 
neurological symptoms.  

The words "could [have] play[ed] a strong role in" are 
speculative rather than definitive.  The Court of Appeals for 
Veterans Claims has routinely held that speculative and 
inconclusive opinions cannot support a claim of service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); and Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (generally holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  

Further, the CT scan given by VA did not show any 
abnormalities in the April 2005 examination.  Dr. M., while 
stating that "extensive evaluations" were done, does not 
state which specific tests and evaluations were actually 
performed.  

Therefore, the veteran's claims of service connection for 
neurocardiogenic syncope and headaches must be denied.  



ORDER

Service connection for the claimed residuals of a concussion 
is denied.  

Service connection for claimed neurocardiogenic syncope is 
denied.  

Service connection for headaches is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


